DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 16-18, 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oglesby (U.S Patent No. 20100024834) in view of Brooks et al. (U.S Patent No. 4922901).
Regarding claim 16, Oglesby discloses a smoking article for an aerosol-generating device comprising a sheath and a heating element (figs. 3-4,6 and 10), the smoking article comprising: 
a plurality of cylindrical elements, including a solid front-plug (by reference sign 49, figs. 2 and 12) and an aerosol-forming substrate (2, figs. 2 and 12) assembled in contact with a cigarette paper [0088] to form a rod, the cigarette paper retaining the plurality of cylindrical elements (by reference sign 25) in position by an interference interaction, the rod (by reference sign 29) having a mouth end (by reference sign 30) and a distal end (by reference sign 24) 
Oglesby discloses the solid front-plug has a diameter approximately equal to a diameter of the smoking article (see figs. 2, 6 and 11), comprises a filter material [0089] having a hole or slit (reference sign 61 and [0099]) defined therethrough, and is located upstream of the aerosol-forming substrate within the rod such that passage and withdrawal of the aerosol-forming substrate from the distal end of the rod is blocked (see fig. 11), the hole or slit of the solid front-plug being penetrated by the heating element and the aerosol-forming substrate coming into contact with the heating element through the hole or slit of the solid front-plug when the distal end is inserted into the sheath [0094]. 
Oglesby also discloses the solid front-plug permits air to be drawn through the solid front-plug when the distal end is inserted into the sheath [0089].
Oglesby discloses the filter solid front-plug [0089] and the solid front-plug also wipes and clean the heating element [0090], but does not expressly disclose the length of the filter solid front-plug.  Therefore, it would have been obvious to one of ordinary skill in the arts at the time the invention was made to optimize the length of the solid front-plug to have a length that is capable of cleaning the heating element and arrived to the claimed range.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made that paper can be made using friction fit for retaining the inside components as evidenced by Brooks (col 7, lines 33-47). 
Regarding claim 17, Oglesby discloses the solid front-plug has a diameter approximately equal to a diameter of the smoking article (see figs. 2, 6 and 11) but does not expressly disclose the range of the diameter.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the diameter of the solid front-plug since the standard smoking article in the arts typically has a diameter of about 8mm (comfortable size for the user).  Oglesby discloses the filter solid front-plug [0089] and the solid front-plug also wipes 
Potter discloses the front-plug is substantially cylindrical and has a diameter of about 5mm ( [0042], [0043])  within the claimed range of 5 mm or greater and the length within the claimed range of at least 2mm (figs. 2-3 and [0043]).
Regarding claim18, Oglesby discloses the article further comprising a filter located at the mouth end of the rod [0120]. 
Regarding claim 21, Oglesby discloses an aerosol-forming substrate material comprises tobacco (Abstract [0082]).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113). In this case the processed tobacco is the same as or obvious from the tobacco of Oglesby.
Regarding claim 24, Oglesby discloses the front-plug is dimensioned to wipe a surface of the heating element as the heating element is withdrawn from the smoking article [0090].
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747